Citation Nr: 1543595	
Decision Date: 10/09/15    Archive Date: 10/13/15

DOCKET NO.  14-00 697	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Entitlement to service connection for diabetes mellitus.


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

Kimberly A. Mitchell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1990 to March 1999 and from May 2001 to February 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island, which denied service connection for diabetes mellitus.

In July 2015, the Board remanded the issue on appeal for further development, to include obtaining a VA examination and opinion.  The Board finds substantial compliance with the requested development.  Dyment v. West, 13 Vet. App. 141 (1999); Stegall v. West, 11 Vet. App. 268 (1998).


FINDING OF FACT

Diabetes mellitus was not manifested in service, or in the first year following separation from active service, and is not shown to be related to service.


CONCLUSION OF LAW

The criteria for service connection for diabetes mellitus are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2015); 38 C.F.R. § 3.159 (2015); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009).

The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, by correspondence dated in October 2012, the Veteran was informed of the evidence and information necessary to substantiate the claims, the information required of the Veteran to enable VA to obtain evidence in support of the claims, the assistance that VA would provide to obtain evidence and information in support of the claims, and the evidence that should be submitted if there was no desire for VA to obtain such evidence.  In the same letters the Veteran received notice regarding the assignment of a disability rating and effective date in the event of an award of VA benefits.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing an error is harmful or prejudicial falls on party attacking agency decision); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The Board considers it significant that the subsequent statements made by the Veteran and representative suggest actual knowledge of the elements necessary to substantiate the claim.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (actual knowledge is established by statements or actions by claimant or representative that demonstrate awareness of what is necessary to substantiate claim).  

Thus, VA has satisfied the duty to notify the appellant and had satisfied that duty prior to the initial adjudication.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless).  

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  VA has obtained a VA opinions with respect to the claim in March 2013 and July 2015.  Thus, the Board finds that VA has satisfied the duty to assist.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2015).  To establish service connection for a disability, a Veteran must establish:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the Veteran's present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  

Certain chronic disabilities, such as diabetes mellitus, if manifest to a degree of 10 percent within one year after separation from active duty, are presumed to have been incurred in, or aggravated by, active service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a)(2015). 

When the evidence for and against the claim is in relative equipoise, the claimant prevails.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for a claim to be denied.  Alemany v. Brown, 9 Vet. App. 518 (1996).

In an October 2012 statement, the Veteran asserted that he had diabetes mellitus which had onset on active duty.  Specifically, the Veteran reports that while serving in Iraq, he experienced dizziness, abnormal smelling urine, and frequent urination, which were early signs of a subsequent 2011 diagnosis of diabetes mellitus.  The Veteran also stated that he had a three year history of high glucose levels before he was diagnosed in October 2011.

The Veteran's service medical records show that in March 2004, the Veteran complained of feeling faint, dizzy, shaky, and disoriented when missing a meal, and he was concerned that he could have diabetes.  The Veteran was treated for an elevated glucose level of 115 mg/dL.  A normal glucose range is 70-115 mg/dL.  Additional testing at the time indicated a normal hemoglobin A1c reading of 5.3%.  The normal hemoglobin A1c range is 4.0-6.0%.  The physician assessed the Veteran with probable reactive hypoglycemia.  

Post service treatment records show that beginning in February 2008, the Veteran had high glucose readings, culminating in a diagnosis of diabetes mellitus, type II, in October 2011.  After a review of VA treatment records, including lab reports, there is no indication of diabetes prior to February 2008, three years after the Veteran separated from service.  

A March 2013 VA opinion shows that the Veteran did not meet the diagnostic criteria for a diabetes diagnosis in March 2004.  The rationale provided was that the Veteran's blood sugars remained stable and his hemoglobin A1c was well within normal range.  The examiner stated it was less likely than not the Veteran had a diagnosis of diabetes in 2004, and more likely he had reactive hypoglycemia, as was noted on the March 2004 in-service treatment note.

A July 2015 VA diabetes mellitus examination report showed that the Veteran had a current diagnosis of diabetes mellitus, type II, that was managed by restricted diet and prescribed oral hypoglycemic agents.  Regulation of activities was not required for management diabetes.  The examiner opined that it was less likely than not that diabetes mellitus was related to active service.  The rationale provided was that the Veteran's in-service lab results pertaining to diabetes mellitus were all within normal limits, including the hemoglobin A1c on March 9, 2004 which was 5.5%.  The examiner also noted that the Veteran's blood sugar did not rise until 2008, three years after separation from service, indicating that the Veteran did not meet the diagnostic criteria for diabetes within one year following discharge from service.  

The only evidence of record supporting the Veteran's claim are his own lay statements.  In those statements, the Veteran contends that his in-service symptoms of reactive hypoglycemia were the beginning of his subsequent diabetes mellitus.  However, the Board finds that the Veteran is a layperson and there is no evidence of record to show that he has the specialized medical education, training, and experience necessary to provide a competent medical opinion as to the nature and etiology of diabetes mellitus.  Diagnosing diabetes mellitus and providing an etiological opinion is medically complex in nature and not subject to be diagnosed or identified by a layperson.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Therefore, the Veteran's statements regarding diagnosis and etiology are not competent.  Even if they were competent, they are outweighed by the medical opinion obtained from a medical profession.  While the Veteran is competent to report symptoms such as dizziness and frequent urination, he is not competent to attribute those symptoms to a diagnosis of diabetes mellitus.  The VA examiner considered those reported symptoms during service, and also considered the laboratory testing in finding that diabetes mellitus was not present in service, within one year following separation from service, or due to service.

The Board concludes that the preponderance of the evidence shows that diabetes mellitus did not manifest during service or within one year of separation from active service and was not caused by active service.  Therefore, the preponderance of the evidence is against the claim for service connection for diabetes mellitus, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for diabetes mellitus is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


